Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the status of the application has been adjusted in light of Applicants’ amendments to the claims such that it is being examined under the AIA  first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific skin wound as a chronic and non-healing skin wound including a single and specific age related disorder as skin cancer) in the reply filed on December 10, 2018, is acknowledged.  Additionally, it appears Applicants choose to withdrawal and not elect Species B (i.e., a single and specific additional therapy) (See Applicant’s Response received on 12/10/18, pg. 4).  

Status of Claims
Claims 1-12 were originally filed on October 24, 2017. 
The amendment received on June 21, 2019, renumbered the claims 7-18; canceled claims 1-6, 8, and 13; and amended claims 7, 9-12, and 14-18; and added new claims 19-21.  The amendment received on January 23, 2020, canceled claims 9 and 19-21; and amended claims 7 and 18.  The amendment received on November 9, 2020, canceled claim 10; and amended claims 7 and 18.  The 
Claims 22-41 are currently pending and are under consideration.

Priority
The present application is a divisional of U.S. Non-Provisional Application No. 14/655,251, filed on June 24, 2015, which claims status as a 371 (National Stage) of PCT/US13/77479 filed December 23, 2013, and claims priority under 119(e) to U.S. Provisional Application No. 61/746,421 filed on December 27, 2012. 
Please note that the priority documents do not support the amended scope of the claimed methods; in particular, the ‘421 application supports chronic skin wounds and vaginal tearing but not the specific species of skin tearing, fragile skin, abrasion of the skin, and erosion of the skin.  Therefore, given the subject matter of claims 22-41 is not fully supported by the priority documents, the priority date of the claims is the filing date of PCT/US13/77479 filed December 23, 2013.  As a result, the instant application will be examined under the under the AIA  first inventor to file provisions of the AIA .

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claim 22, pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

As such, it is noted that the broadest reasonable interpretation of claim 22 is that the method requires administering a composition comprising collagen 7 or a functional fragment of variant thereof to a subject having one or more of the recited conditions/disorders.  However, the scope of the claimed method does not require that the administration of collagen 7 results in any specific treatment.  Thus, the scope of claim 22 encompasses collagen 7 being administered to the claimed patient population for any purpose.  	
	Regarding claims 22 and 32, it is noted that “chronic, non-healing” wound is defined as referring to a wound that does not heal in an amount of time considered predictable by those skilled in the art for the characteristics of the wound (See instant specification, paragraph [0106]).  Additionally, with respect to the administered collagen 7, it is noted that collagen 7 is defined as referring to collagen type 7 encoded by the COL7A1 gene consisting of 2,944 amino acids (See instant specification, paragraph [0113]).  “Subject” is defined as being either a human or non-human animal (See instant specification, paragraph [0123]).     
Furthermore, it is noted that “long-term sun exposure” is a term of art that an ordinary skilled artisan would be well-aware of.  Risks of squamous cell cancer include long-term, daily sun exposure such as in people who work outside (See MedlinePlus Medical Encyclopedia, “Squamous cell skin cancer,” available online at https://medlineplus.gov/ency/article/000829.htm, 5 pages (2017) at pg. 1, last paragraph) (cited in the Action mailed on 10/4/19).  Similarly, Modenese et al. teaches that outdoor workers worldwide are constantly exposed for the majority of their working life to solar radiation; this exposure is known to induce various adverse health effects, mainly related to its ultraviolet (UV) component (See Modenese et al., Intl. J. Environ. Res. Public Health 15:24 pages (2018) at the abstract) rd paragraph).  As such, an ordinary skilled artisan would be well-aware what is meant by “long-term” sun exposure.
	Regarding claim 32, it is noted that “an age-related skin damage or lesion” is not specifically defined in the instant specification.  Such skin damage or lesion encompasses any type of skin damage or lesion ranging from a paper cut to skin cancer to a surgical skin wound to psoriasis.  MedlinePlus teaches that skin changes are among the most visible signs of aging (See MedlinePlus, “Aging changes in skin”, available online at https://medlineplus.gov/ency/article/004014.htm, 5 pages (last updated 2021) at pg. 1, 2nd paragraph).  Evidence of increasing age includes wrinkles and sagging skin (See MedlinePlus article, pg. 1, 2nd paragraph).  Plus, the MedlinePlus article teaches that skin changes are related to environmental factors, genetic makeup, nutrition, and other factors  (See MedlinePlus article, pg. 2, 1st paragraph).  The greatest single factor, though is sun exposure  (See MedlinePlus article, pg. 2, 1st paragraph).  With aging, the outer skin layer (epidermis) thins even though the number of cell layers remains the same (See MedlinePlus article, pg. 2, 3rd paragraph).  Pigmented spots including age spots or “liver spots” may appear in sun-exposed areas, which is known as lentigos (See MedlinePlus article, pg. 2, 4th paragraph).  Changes in the connective tissue reduce the skin’s strength and elasticity known as elastosis or solar elastosis when in sun-exposed areas (See MedlinePlus article, pg. 2, 5th paragraph).  Elastosis produces the leathery, weather-beaten appearance (See MedlinePlus article, pg. 2, 5th paragraph).  Moreover, the blood vessels of the dermis become more fragile leading to bruising, bleeding under the skin (often called senile purpura), cherry angiomas, and similar conditions (See MedlinePlus article, pg. 2, 6th paragraph).  MedlinePlus also teaches that sebaceous st to 2nd paragraph).  Therefore, an ordinary skilled artisan would be well-aware what constitutes an age-related skin damage or lesion in a subject
“Treating” is defined in the specification as referring to subjecting the subject to a pharmaceutical treatment such that at least one symptom of the disease is cured, alleviated or decreased (See instant specification, paragraph [0121]).  Moreover, it is noted that “preventing” is defined as referring to subjecting the subject to a pharmaceutical treatment such that at least one symptom of the disease is prevented, that is, administered prior to clinical manifestation of the unwanted condition so that it protects the host against developing the unwanted condition (See instant specification, paragraph [0120]).  As such, the scope of claim 32 encompasses where an age-related skin damage or lesion in a subject is prevented by precluding the clinical manifestation of the unwanted condition.  Moreover, “preventing the progression of, and/or delaying the onset of, an age-related skin damage or lesion” encompasses where the subject, has and/or does not yet have, any type/form of an age-related skin damage or lesion.  
	
Response to Arguments
Applicant’s arguments, see Response, filed 5/24/21, with respect to the 112(a), new matter, rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 5/24/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as being unpatentable over Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 (cited in the Action mailed on 10/4/19) in view of Snyder, Wound Management & Prevention 55:1-9 (2009), Roberts et al., available online at https://www.gmjournal.co.uk/management-of-skin-cancer-in-older-patients, 4 pages (November 2012), and Enoch et al., Intl. Wound J. 1:165-175 (2004)has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
Instant claim 22 is drawn to a method of administering collagen 7 or functional fragments and variants thereof to a subject having one or more of photodamaged skin, photoaged skin, fragile skin, dermatoheliosis, a wrinkle, a lentigo, a chronic or non-healing skin wound, skin tearing, abrasion of the skin, erosion of the skin, or a combination thereof.  Instant claim 32 is drawn to a method of treating, preventing, preventing the progression of, and/or delaying the onset of, an age-related skin damage or lesion in a subject by administering to the subject a composition comprising a collagen 7 or a functional fragment or variant thereof.  The invention as claimed encompasses all known functional fragments and variants of collagen 7 and all potential functional fragments and variants of collagen 7 (e.g., claims 22 and 32), and therefore, comprises an endless array of possible functional fragments and variants of collagen 7.  The fragment or variant of collagen 7 must also have “the function of collagen 7”.  The specification discloses that a "functional fragment of collagen 7" refers to a portion of collagen 7 that maintains the ability to form anchoring fibrils between the epidermal and dermal layers of human skin, and the ability to bind collagen 4 and laminin-332 (See present specification, paragraph [0114]).  The specification also discloses that a "variant of collagen 7" refers to a polypeptide that has substantial identity with collagen 7 that maintains the ability to form anchoring fibrils between the epidermal and dermal layers of human skin (See present specification, paragraph [0115]).  As such, this in the “function”, in light of the specification, to which the claims refer.  

Thus, the claims are directed to fragments and/or variants of collagen 7 with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.
Alternatively, the written description requirement may be met by providing a representative number of species of the genus. In this, the claimed invention does not include any structural information regarding a required core structure or sequence that would render a fragment and/or variant of collagen 7 functional.  The specification discloses that “collagen 7” consists of 2,944 amino acids comprising a non-collagenous NC1 domain (residues 1-1253), the central collagenous helical domain (residues 1254-2783), and the carboxyl-terminal NC2 domain (residues 2784-2944) (See present specification, paragraph [0113]).  Although the specification discusses and claims 31(i) and 41(i) are directed to various examples of functional fragments of collagen 7 (e.g., all or a portion of the NC1 domain and/or the NC2 domain of collagen 7; collagen 7 without all of a portion of the central collagenous helical domain; a fragment that does not include amino acid residues 1920-2603 of the central collagenous helical domain of collagen 7), the claimed invention does not provide any structural limitations on what constitutes a functional fragment of collagen 7.  Nor do these examples suggest a common core structure and/or sequence that each collagen 7 fragment is required to have in order to be 
Collagen 7 variants can be chemically modified relative to collagen 7 and/or contain one or more amino acid sequence alterations relative to collagen 7 including deletions, additions, or substitutions (See present specification, paragraph [0117]).  Variants of collagen 7 includes polypeptides having at least 75% identity with the amino acid sequence of human collagen 7 (SEQ ID NO: 2) (See present specification, paragraph [0116]; claims 31(ii) and 41(ii)).  As discussed above, human collagen 7 (SEQ ID NO: 2) is 2,944 amino acids in length.  As such, a collagen 7 variant that is at least 75% identical to SEQ ID NO: 2 encompasses amino acid sequences that contain up to 736 different amino acids.  Although the specification discusses and claims 31(ii) and 41(ii) are directed to various examples of variants of collagen 7 (e.g., at least 75% identical to SEQ ID NO: 2; variants having amino acid modifications such as deletions, additions or substitutions including conservative substitutions; variants differing by at least 1-5 but not more than 50 amino acids from SEQ ID NO: 2), the claimed invention does not provide any structural limitations on what constitutes a variant of collagen 7.  Nor do these examples suggest a common core structure and/or sequence that each collagen 7 variant is required to have in order to be functional thereby encompassing any number of variants having up to 736 deleted, substituted, and/or added amino acids.  Thus, the description of fragments and/or variants of collagen 7 taught in the instant specification have no correlation between their structure and their function.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.  Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
treating a subject by administering a composition comprising collagen 7 or mini-C7 as a functional collagen 7 fragment to the subject having a chronic, non-healing skin wound wherein the skin wound is skin cancer and wherein the skin cancer is cutaneous squamous cell carcinoma, and
treating and/or preventing the progression of an age-related skin damage or lesion in a subject by administering a composition comprising collagen 7 or mini-C7 as a functional collagen 7 fragment to the subject wherein the age-related skin damage or lesion is a chronic, non-healing skin wound wherein the skin wound is skin cancer and wherein the skin cancer is cutaneous squamous cell carcinoma,
but does not reasonably provide enablement for 
treating a subject having a chronic, non-healing skin wound wherein the skin wound is skin cancer and wherein the skin cancer is cutaneous squamous cell carcinoma by administering a composition comprising a functional fragment or variant of collagen 7 other than mini-C7, 
treating an elderly subject having a chronic, non-healing skin wound wherein the skin wound to be treated is a skin cancer other than cutaneous squamous cell carcinoma by administering a composition comprising collagen 7, or a functional fragment or variant thereof, and
preventing, and/or delaying the onset of an age-related skin damage or lesion in a subject wherein the skin wound is any form of skin cancer by administering collagen 7, or a functional fragment or variant thereof.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  NOTE: this rejection is limited to the elected species where the subject has a chronic or non-healing skin wound where the wound is skin cancer as recited in instant claim 22 and where the age-related skin damage or lesion in a subject is a chronic or non-healing skin wound where the wound is skin cancer.  
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 22-41 as follows:

The Breadth of the Claims and The Nature of the Invention
See claims 22 and 32), the number of functional fragments or variants thereof consists of a large and possible unrelated group of peptides thereby representing an endless array of possible functional fragments or variants of collagen 7.  The vast array of possible functional fragments or variants of collagen 7 results from the fact that the claimed invention does not include any structural information regarding the functional fragments or variants of collagen 7 or any core sequence or residues derived from the full length collagen 7 amino acid sequence indicating what part of the sequence provides its property in treating a subject having or at risk of developing a chronic, non-healing skin wound or an age-related skin damage or lesion where the wound or lesion is skin cancer thereby acting as a necessary component in any functional fragment or variant of collagen 7.  
Similarly, although addressing that the subject is suffering from or is at risk developing a chronic, non-healing skin wound or an age-related skin damage or lesion and where the subject can be treated or the lesion prevented by administering collagen 7 or functional fragments or variants thereof wherein the chronic, non-healing skin wound or lesion is a skin cancer (See claims 22-23 and 32-33), there are a number of skin cancers, all of which are not known to be prevented.  There are three common types of skin cancer; namely, basal cell carcinoma, recurrent basal cell carcinoma, squamous cell carcinoma, and melanoma (See “Skin cancer types”, Cancer Treatment Centers of America, available online at https://www.cancercenter.com/cancer-types/skin-cancer/types, 3 pages (2019) at pgs. 1-2) (cited in the Action mailed on 3/22/19). Other rare types of skin cancers include merkel cell carcinoma, karposi sarcoma, actinic keratosis, lymphoma of the skin, and keratoacanthoma (See Cancer Treatment Centers article, pg. 2).  As such, the scope of claims 22-31 encompasses treating a chronic, non-healing skin wound wherein the skin wound is any type of skin cancer in a subject.  Similarly, the scope of claims 32-41 encompasses preventing or delaying the onset of an age-related skin damage or lesion wherein the lesion is a chronic or non-healing skin wound such as skin cancer in a subject at risk of developing any type of skin cancer. 

The Specification discusses that “collagen 7” consists of 2,944 amino acids comprising a non-collagenous NC1 domain (residues 1-1253), the central collagenous helical domain (residues 1254-2783), and the carboxyl-terminal NC2 domain (residues 2784-2944) (See present specification, pg. 21, lines 3-6).  Moreover, the specification discloses that a "functional fragment of collagen 7" refers to a portion of collagen 7 that maintains the ability to form anchoring fibrils between the epidermal and dermal layers of human skin, and the ability to bind collagen 4 and laminin-332 (See present specification, pg. 21, lines 7-9).  The specification also discloses that a "variant of collagen 7" refers to a polypeptide that has substantial identity with collage” 7 that maintains the ability to form anchoring fibrils between the epidermal and dermal layers of human skin (See present specification, pg. 21, lines 14-16).  Collagen 7 variants can be chemically modified relative to collagen 7 and/or contain one or more amino acid sequence alterations relative to collagen 7 including deletions, additions, or substitutions (See present specification, pg. 21, lines 16-18; pg. 22, lines 5-7).  However, the Specification fails to address examples of any functional fragments or variants of collagen 7 and any structural information including a core sequence or residues that would indicate a necessary component of a functional fragment or variant of collagen 7. 
Similarly, the Specification fails to define what constitutes a chronic, non-healing skin wound or an age-related skin damage or lesion wherein the wound/lesion is a skin cancer.  The Specification fails claims 22-41 are unduly broad with respect to the administration of the encompassed functional fragments or variants of collagen 7 in treating a subject having a chronic, non-healing skin wound or in preventing an age-related skin damage or lesion in a subject who is at risk of developing a chronic, non-healing skin wound; unduly broad with respect to the number of skin cancers that can be treated in a subject by administering collagen 7; and, unduly broad with respect to preventing a chronic, non-healing chronic skin wound in a subject at risk of developing a skin cancer by administering collagen 7.  

The State of the Prior Art
Currently, the prior art teaches administering collagen 7 in order to treat dystrophic forms of epidermolysis bullosa (DEB), which is an incurable genetic disease caused by a gene defect in the gene that encodes for type VII collagen (See Chen et al. US Publication No. 2010/0172886 A1 published on 7/8/10 at paragraphs [0005]-[0006], [0019]) (cited in the Action mailed on 3/22/19).  Plus, Chen et al. teaches administering collagen 7 to promote healing of all skin wounds including chronic skin wounds, wounds caused by spinal cord injuries and strokes, or diabetes, skin ulcers, aging related skin damage or degradation, or internal organ wounds (See Chen specification, paragraphs [0017]-[0018], [0038]).  Similarly, Chung et al. teaches that mutations in the type VII collagen gene result in DEB (See Chung et al., Dermatol. Clin. 28:93-105 (2010) at pg. 96, 1st full paragraph) (cited in the Action mailed on 3/22/19).  Furthermore, Chung et al. teaches that type VII collagen has been suggested to be required for human epidermal tumorigenesis (See Chung article, pg. 96, 2nd full paragraph).  In particular, Chung et al. teaches that it has been observed that with extended life span of the affected individuals with RDEB, an increasing number of life-threatening complications related to development of squamous cell carcinomas (SCCs) has emerged (See Chung article, pg. 96, 2nd full paragraph).  
However, the prior art fails to teach or suggest administering collagen 7 or functional fragments or variants thereof to prevent a chronic, non-healing skin wound in a subject at risk of developing any form of skin cancer.  Moreover, the prior art fails to teach or suggest administering collagen 7 in order to treat any form of skin cancer except for cutaneous squamous cell carcinoma (i.e., as a chronic, non-healing skin wound) in a subject.  Furthermore, the prior art fails to teach or suggest administering functional fragments or variants of collagen 7 in order to treat any form of skin cancer in a subject.  
Furthermore, a study conducted at Stanford University School of Medicine discovered that a particular collagen 7 fragment is required for the skin cancer cells to break free from the neighboring skin tissue and spread – a step that turns an otherwise benign tumor into a killer (See Stanford University School of Medicine, “Protein that helps skin cancer spread identified by Stanford researchers”, available online at https://med.stanford.edu/news/all-news/2005/03/protein-that-helps-skin-cancer-spread-identified-by-stanford-researchers.html, 2 pages (2005) at pg. 1, 4th paragraph) (cited in the Action mailed on 3/22/19).  When the researchers blocked the collagen 7 fragment, they also blocked the cancer from spreading (See Stanford article, pg. 1, 4th paragraph).  Therefore, the Stanford article suggests that a particular collagen 7 fragment promotes the spread of skin cancer as opposed to treating or preventing skin cancer.  
Therefore, the level of predictability in the art is dependent on many factors including the functionality of functional fragments or variants of collagen 7 including a possible core sequence which would indicate the intended result (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing an age-related skin damage or lesion such as a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound), and the pathologies of the various skin cancers.  While finding additional treatments for subjects having or at risk of having a chronic, non-healing wound wherein the chronic, non-healing wound is a skin cancer are important, the state of the art requires vast amounts of data, including analysis of the efficacy of a representative number of functional fragments or variants of collagen 7 on a representative number of chronic, non-healing skin wounds with a representative number of skin cancers, producing animal models based on the mechanisms of the different functional fragments or variants of collagen 7, additional in vitro and in vivo experiments on the functional fragments or variants of collagen 7, and additional phase 0, I, II, III, and IV clinical trials on the functional fragments or variants of collagen 7.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treatment of subjects having or at risk of developing a chronic, non-healing skin wound such as skin cancer.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing/delaying the onset of an age-related skin damage or lesion where the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants fail to demonstrate any examples demonstrating the efficacy of administering collagen 7 or functional fragments or variants thereof to any subject having or at risk of developing a chronic, non-healing skin wound wherein the chronic, non-healing wound is a skin cancer.  Rather, Applicants appear to rely on the assumption that since the prior art teaches treating squamous cell carcinoma as a symptom of DEB by administering collagen 7, that similar results would be seen when administering collagen 7 or functional fragments or variants thereof to any subject having a chronic, non-healing skin wound or at risk of developing a chronic, non-healing skin wound wherein the chronic, non-healing wound is any skin cancer.  However, such an assumption cannot be made because without more experimentation demonstrating the efficacy of a representative number of collagen 7 functional fragments or variants thereof to treat or prevent a chronic, non-healing skin wound wherein the chronic, non-healing wound is a skin cancer in any subject, the level of unpredictability remains high.  Therefore, it is unpredictable that collagen 7 or a functional fragment or variant of thereof will treat a subject suffering 
Similarly, since the Specification fails to address any structural information including a specific core sequence or specific residues that exhibit the desired result (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing/delaying the onset of an age-related skin damage or lesion where the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound), there would be no way of determining whether a functional fragment or variant of collagen 7 would demonstrate the claimed intended result (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing/delaying the onset of an age-related skin damage or lesion where the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound).  Without more experimentation demonstrating the efficacy of a representative number of functional fragments or variants of collagen 7 on treating a representative number of chronic, non-healing skin wounds associated with a representative number of skin cancers, the level of unpredictability remains high.  Therefore, it is unpredictable that any functional fragment or variant of collagen 7 will treat or prevent a subject suffering from or at risk of developing a chronic, non-healing skin wound such as a skin cancer in a similar fashion as that of the full length collagen 7 amino acid sequence. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The Specification fails to disclose any examples demonstrating the efficacy of collagen 7 or functional fragments or variants thereof in order to treat a chronic, non-healing skin wound is a skin cancer in a subject or prevent an age-related skin damage or lesion wherein the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing a chronic, non-healing skin wound wherein the skin wound is a skin cancer.  Furthermore, the Specification provides little specific guidance or direction on the methods of administering collagen 7 or functional fragments or variants thereof in order to treat or prevent a chronic, non-healing skin wound wherein the skin wound is a skin 
Additionally, the Specification is silent as to structural information including any specific core sequence exhibiting the therapeutic effects of a functional fragment or variant of collagen 7 by treating any subject suffering from or at risk of developing a chronic, non-healing skin wound wherein the wound is a skin cancer.  Thus, there are vast possibilities of functional fragments or variants of collagen 7 and since the Specification fails to address any structural information including a specific core sequence or specific residues that exhibit the desired result (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing/delaying the onset of an age-related skin damage or lesion where the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound), there would be no way of determining whether a representative number of functional fragments or variants of collagen 7 would demonstrate the claimed intended result (i.e., treating a subject having a chronic, non-healing skin wound wherein the skin wound is a skin cancer or preventing/delaying the onset of an age-related skin damage or lesion where the lesion is a chronic, non-healing skin wound such as a skin cancer in a subject at risk of developing the chronic, non-healing skin wound).  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation even to select which type of functional 

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether administering collagen 7 or functional fragments or variants thereof to any subject either suffering from or at risk of developing a chronic, non-healing skin wound that is a skin cancer. 
Furthermore, a person of skill in the art would require an undue quantity of experimentation even to select which of the broad array of chronic, non-healing skin wounds wherein the skin wound is a skin cancer claimed in claims 22-41 could be treated or prevented [see “Breadth of Claims and The Nature of the Invention” section] in a subject, given the complexity and diversity of the possible skin cancers, as well as the lack of established benchmarks in the art known at the time of this application demonstrating a representative number of chronic, non-healing skin wounds with a representative number of skin cancers that were treated by administering collagen 7 or functional fragments or variants thereof in subjects, alone or in combination, with the additional agents thereby allowing a skilled artisan to extrapolate such data and/or evidence to the larger genus.
Additionally, given that there is a myriad of possible functional fragments or variants of collagen 7 and the Specification is silent as to the structural or functional information including a core sequence or residues that exhibits the claimed function of treating or preventing a subject either suffering from or at risk of developing a chronic, non-healing skin wound such as a skin cancer, a person of skill in the art would be required an undue quantity of experimentation to select which of the broad array of functional fragments or variants of collagen 7 could be administered to a subject suffering from or at risk of developing a chronic, non-healing skin wound such as a skin cancer.  Moreover, a person of skill in the art would also be required to conduct numerous animal models on a representative number of functional 
Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 22-41, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 22-41 would not be enabled by the written disclosure excluding administering collagen 7 to a subject in order to treat a chronic, non-healing skin wound wherein the skin wound is cutaneous squamous cell carcinoma.  Therefore, claims 22-41 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer collagen 7 or functional fragments or variants thereof to a subject at risk of developing an age-related skin damage or lesion wherein the lesion is a chronic, non-healing skin wound wherein the skin wound is any form of skin cancer in order to prevent the skin cancer; to administer collagen 7 or functional fragments or variants to a subject having a chronic, non-healing wound wherein .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 25-33, and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US Publication No. 2010/0172886 A1 published on July 8, 2010.
For claims 22-23 and 32-33, with respect to a method of administering to a subject a composition comprising a collagen 7 where the subject has a chronic or non-healing skin wound as recited in instant claim 22; with respect to where the skin of the subject is damaged by a chronic and non-healing skin wound as recited in instant claim 23; a method of treating an age-related skin damage or lesion in a subject by administering to the subject a composition comprising a collagen 7 as recited in instant claim 32; and with respect to where the age-related skin damage or lesion comprises a chronic or non-healing skin wound as recited in instant claim 33:
Chen et al. discloses specific embodiments of methods for accelerating wound healing in all types of wounds including chronic skin wounds, wounds caused by spinal cord injuries and strokes, or diabetes by administering to a subject a pharmaceutical composition comprising collagen 7 where the subject has a chronic skin wound such as stasis dermatitis leg ulcers, pressure decubitus ulcers and diabetic trophic ulcers (See Chen specification, paragraphs [0038]) thereby constituting a subject having a chronic or non-healing skin wound.  
Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  In the instant case, given that Chen et al. discloses specific embodiments for accelerating wound healing in all types of wounds including chronic skin wounds with three specific chronic skin wound examples, an ordinary skilled artisan is able envisage the specific claimed patient population recited in instant claims 22-23.  
Furthermore, given that a chronic or non-healing skin wound is a species of an age-related skin damage or lesion, it must follow that the methods disclosed by Chen treat an age-related skin damage or lesion.  Additionally and/or alternatively, Chen et al. discloses that healing wounds in human skins is a major medical problem, especially in the elderly patient population (See Chen specification, paragraphs [0004]).  Chen et al. also teaches that children who suffer from DEB, an incurable genetic disease caused by a gene defect in the gene that encodes for collagen 7 are born with skin fragility, blistering, and repeated wounding and healing of their skin wounds (See Chen specification, paragraphs [0006]).  Therefore, DEB patients suffer from chronic skin wounds (See Chen specification, paragraphs [0006]).  In addition to the above-mentioned chronic skin wounds, Chen et al. also discloses specific embodiments for the treatment of skin wounds in a subject having DEB by administering a pharmaceutical composition comprising collagen 7 (See Chen specification, paragraph [0017], [0020]).  Thus, an ordinary skilled artisan is able envisage the specific claimed patient population recited in instant claims 32-33.  

For claims 28 and 38, with respect to where the composition is systemically administered to the subject as recited in instant claims 28 and 38:
In a specific example, Chen et al. administered human collagen 7 intravenously (i.e., systemically) to an athymic nude mouse that had been wounded on the back by a standard 1 cm by 1 cm full-thickness wound where the IV injected collagen 7 is capable of homing to wound sites and promoting wound healing (See Chen specification, paragraph [0040]).  


In a specific example, Chen et al. administered recombinant mini-C7 topically to a 1.0-cm2 square full-thickness excision wound on the mid-back of 8 to 10 week old athymic nude mice (i.e., a subject that is below the age of 60 years) daily for 2 days (i.e., regularly over a period of time (i.e., 2 days) where such administration is at least once per day) (note: the instant specification does not define what is meant by administration regularly over a period of time, and thus encompasses any period of time where administration is performed regularly).  Chen et al. discloses that mini-C7 was designed to contain the intact noncollagenous domains, NC1 and NC2, and half of the central collagenous domain, but excludes a 39 amino acid interruption in the helical sequence that contains a site that is highly susceptible to degradation by protease of the full-length human collagen 7 amino acid sequence (i.e., instant SEQ ID NO: 2) (See Chen specification, paragraph [0012]).  The deletion of the 39-mer sequence results in a recombinant variant of collagen 7 having 98.6% identity with instant SEQ ID NO: 2.  

Therefore, the disclosure of Chen et al. anticipates instant claims 22-23, 25-33, and 35-41.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 22, 24, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US Publication No. 2010/0172886 A1 published on July 8, 2010, as applied to claims 22 and 32 above, and as applied to claims 24 and 34 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 22 and 32, please see discussion of Chen et al. above.  

	For claims 24 and 34, with respect to where the subject is at least 60 years old:
	Chen et al. teaches that healing wounds in human skins is a major medical problem, especially in the elderly patient population (See Chen specification, paragraphs [0004]).  According to the Wound Healing Society, about 15% of older adults suffer from chronic, hard-to-heal wounds (See Chen specification, paragraphs [0004]).  It is also estimated that about 18% of diabetic patients over the age of 65 years will have chronic, non-healing skin ulcers (See Chen specification, paragraphs [0004]).  
	As discussed above, Chen et al. teaches methods for accelerating wound healing in all types of wounds including chronic skin wounds, wounds caused by spinal cord injuries and strokes, or diabetes by administering to a subject a pharmaceutical composition comprising collagen 7 where the subject has a chronic skin wound such as stasis dermatitis leg ulcers, pressure decubitus ulcers and diabetic trophic ulcers (See Chen specification, paragraphs [0038]) thereby constituting a subject having a chronic or non-healing skin wound.  Therefore, the teachings of Chen et al. suggest treating a subject who is at least 60 years old (i.e., over the age of 65) who has a chronic or non-healing skin wound/an age-related skin damage or lesion wherein the age-related skin damage or lesion is a chronic or non-healing skin wound such as a diabetic trophic ulcer as recited in instant claims 24 and 34.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Chen et al. does not expressly teach in a specific embodiment where the subject to be treated is at least 60 years old as recited in instant claims 24 and 34.  However, the teachings of Chen et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the subject to be treated is at least 60 years old as recited in instant claims 24 and 34, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Chen et al. and administer a pharmaceutical composition comprising collagen 7 to a subject who is over 65 years old and has a diabetic trophic ulcer as a chronic or non-healing skin wound/an age-related skin damage or lesion wherein the age-related skin damage or lesion is a chronic or non-healing skin wound in order to treat the chronic or non-healing skin wound.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because healing wounds in human skins in the elderly population was known to be a major medical problem and because about 18% of diabetic patients over the age of 65 years was known to have chronic, non-healing skin ulcers as taught by Chen et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical composition comprising collagen 7 of Chen et al. were used for treating a chronic or non-healing skin wound such as a diabetic trophic ulcer in a subject and therefore administering the pharmaceutical composition to a subject who is over 65 years old would support the treatment of a subject having a chronic or non-healing skin wound and/or an age-related skin damage or KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 22-25, 29-35, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 (cited in the Action mailed on 10/4/19), in view of Fine et al., J. Am. Acad. Dermatol. 60:203-211 (2009) (cited in the Action mailed on 10/4/19).  Please note that this rejection addresses the elected species where the chronic or non-healing skin wound is associated with a skin cancer.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 22-25, 30-35, and 40-41, with respect to a method of administering to a subject a composition comprising a collagen 7 where the subject has a chronic or non-healing skin wound such as squamous cell carcinoma as recited in instant claim 22; with respect to where the skin of the subject is damaged by a chronic and non-healing skin wound as recited in instant claim 23; with respect to where the subject is at least 60 years old as recited in instant claims 24 and 34; with respect to where the subject is below the age of 60 years old as recited in instant claims 25 and 35; with respect to where the composition comprises a recombinant variant of collagen 7 as recite in instant claims 30 and 40; and with respect to where the composition comprises a functional fragment of collagen 7 that does not include amino acid residues 1920-2603 of the central collagenous helical domain of collagen 7 as recited in instant claims 31 and 41; a method of treating or preventing the progression of an age-related skin damage or lesion in a subject by administering to the subject a composition comprising a collagen 7 as recited in instant claim 32; and with respect to where the age-related skin damage or lesion comprises a chronic or non-healing skin wound such as squamous cell carcinoma as recited in instant claim 33:
Regarding a method of administering to a subject a composition comprising a collagen 7 wherein the subject has a chronic, non-healing skin wound such as one that is associated with a skin cancer or a method of treating an age-related skin damage or lesion in a subject wherein the age-related skin damage or lesion is a chronic, non-healing skin wound associated with a skin cancer, wherein the subject is an elderly subject at least 60 years of age, and wherein the skin cancer is squamous cell carcinoma [Wingdings font/0xE0] Chen et al. teaches a method for enhancing wound healing in a subject by administering to the subject an effective amount of a composition containing a skin healing enhancer by applying the composition topically to the subject’s skin wherein the healing enhancer comprises collagen 7 (See Chen specification, paragraph [0018]).  Similarly, Chen et al. teaches a method for treating skin wounds by topically applying a pharmaceutical composition comprising an effective amount of collagen 7 in a pharmaceutically acceptable carrier (See Chen specification, paragraph [0048], [0064]; claim 9).  In Example 1, Chen et al. demonstrated that topical application of collagen 7 promoted wound healing (See Chen specification, paragraph [0069]).  Such as determination was achieved by forming a 1.0 cm2 square full-thickness excision wound on the mid-back on 8 to 10 week old athymic nude mice where human recombinant collagen 7 was applied topically once on day 0 in an amount of 40 µg (See Chen specification, paragraph [0069]) thereby satisfying the claim limitations as recited in instant claims 25 and 35.  Figure 1A shows photographs of the wound site on representative days 0, 5, 8, 10, 12, and 14 where wound sizes were significantly reduced in mice topically treated with collagen 7 but not the vehicle cream alone (See Chen specification, paragraph [0070]).  
Chen et al. teaches that skin wounds heal according to a sequence of synchronized events where re-epithelialization is critical for closing the open wound, which, in turn, is dependent on keratinocyte migration (See Chen specification, paragraph [0039]).  Slow healing wounds increase the chance of infection and other undesirable conditions that can lead to compromised wound healing in a patient (See Chen specification, paragraph [0039]).  Chen et al. further teaches that patients with DEB have incurable skin fragility, blistering and multiple skin wounds due to mutations in the gene that encodes for collagen 7 that holds the epidermal and dermal layers of human skin together (See Chen specification, paragraph [0040]).  Defective wound healing is particularly a devastating problem in patients with DEB, as it can lead 
Chen et al. teaches that healing wounds in human skin is a major medical problem, particularly in the elderly patient population (See Chen specification, paragraph [0003]).  According to the Wound Healing Society, about 15% of older adults suffer from chronic, hard-to-heal wounds (See Chen specification, paragraph [0003]).  Chen et al. also teaches that the subject to be treated is a healthy human, a diabetic patient, or is a person having dystrophic epidermolysis bullosa (DEB), more preferably RDEB (i.e., recessive DEB), which is caused by mutations in the COL7A1 gene, which encodes for the protein, collagen 7 (See Chen specification, paragraph [0005], [0019], [0065], [0067]; claims 10-11).  Moreover, Chen et al. defines RDEB as encompassing both Hallopeau-Siemens type RDEB (HS-RDEB) and non-Hallopeau-Siemens type RDEB (non-HS RDEB) (See Chen specification, paragraph [0037]; claim 11).  
Fine et al. teaches that inherited epidermolysis bullosa (EB) is characterized by marked mechanical fragility of epithelial tissues, blisters, and non-healing wounds (See Fine article, pg. 203, col. 1, 1st paragraph).  There are 3 major types of (simplex, junctional; dystrophic), at least 25 phenotypic subtypes, and hundreds of different mutations associated with this disease (See Fine article, pg. 203, col. 1, 1st paragraph to col. 2, 1st paragraph).  Fine et al. teaches that the most significant complication in adults with EB is cutaneous squamous cell carcinoma (SCC) (See Fine article, pg. 204, col. 1, 1st full paragraph).  The researchers examined the prevalence of SCC in EB, the risk of developing SCCs over time, and the cumulative risk of death from metastases (See Fine article, pg. 204, col. 1, 1st full paragraph).  Patients were separated into 10 mutually exclusive EB subtypes including dominant dystrophic (DDEB), generalized recessive dystrophic EB, Hallopeau-Siemens (RDEB-HS), RDEB inversa (RDEB-I), and generalized RDEB, non-Hallopeau-Siemens (RDEB-nHS) (See Fine article, pg. 204, col. 2, 3rd paragraph).  At least one DCC arose in 2.6% (73/2745) of the study population as depicted in Table 1 (See Fine article, pg. 205, col. 1, last paragraph; Table 1).  Notably, there were 421 patients examined with a form of RDEB where 59 of the 421 patients (i.e., ~14%) had SCC (See Fine article, pg. 205, col. 1, last paragraph; Table 1).  Plus, the most common site for SCCs in RDEB, regardless of subtype, was within long-term skin wounds and the second most common site for SCCs in RDEB patients was within st full paragraph) thereby constituting a chronic, non-healing skin condition such as a chronic, non-healing skin wound.  
Furthermore, Fine et al. found that no SCCs arose in aby EBS subtype, other than EBS-K, before age 65, analogous to that expected within the non-immunosuppressed Caucasian-American population (See Fine article, pg. 206, col. 1, 1st full paragraph).  Plus, Fine et al. found that the risk of a first SCC in the setting of RDEB-nHS rose to 82.5% by age 75 (See Fine article, pg. 206, col. 1, last paragraph).  Figure 1 depicts the cumulative risk of a first SCC depending of EB subtype and Table II depicts the cumulative risk of a first SCC and death from any SCC in each of the 3 major RDEB subtypes (See Fine article, pg. 206, col. 1, 1st full to 2nd paragraph; pg. 207, Table II).  Of note, Figure 1 and Table II depict that there is a 35.84% cumulative risk of a patient having RDEB-nHS developing a first SCC by age 60 (See Fine article, pg. 206, col. 1, 1st full to 2nd paragraph; pg. 207, Table II).  As such, the teachings of Fine et al. support the correlation between DEB patients, and in particular RDEB patients, demonstrate patients who suffered from SCC and RDEB, and suggest a subject who has DEB or RDEB is at risk for developing a chronic, non-healing skin wound associated with a skin cancer as recited in instant claims 22-23 and 32-33 wherein the subject is at least 60 years old as recited in instant claims 24 and 34.
Regarding the collagen 7 or a variant thereof  [Wingdings font/0xE0] “Collagen 7” refers to collagen type 7 encoded by the COL7A1 gene consisting of 2,944 amino acids (See Chen specification, paragraph [0035]).  As such, the collagen 7 being administered by Chen et al. is identical to the collagen 7 administered in the instant invention.  Chen et al. also teaches that mini-C7 is formed by selectively removing a portion from the wild-type C7 such that residues 1920-2603 are removed (See Chen specification, paragraph [0035]) thereby constituting a recombinant functional fragment of collagen 7.  Thus, the teachings of Chen et al. satisfy the claim limitation with respect to collagen 7 as recited in instant claims 22, 30-32 and 40-41.
Regarding a pharmaceutical composition comprising collagen 7 [Wingdings font/0xE0] Chen et al. teaches compositions generally include a wound healing enhancer such as collagen 7 where the collagen 7 can be formulated according to known methods to prepare pharmaceutically useful compositions whereby these active agents, e.g., collagen 7, are combined in admixture with a pharmaceutically acceptable carrier vehicle (See instant specification, paragraph [0051]).  As such, the teachings of Chen et al. satisfy 

For claims 29 and 39, with respect to where the composition is topically administered to the subject as recited in instant claims 29 and 39:
Chen et al. teaches applying recombinant human collagen 7 in a carrier (e.g., 10% carboxymethylcellulose salt gel) to the skin wounds (See Chen specification, paragraph [0042]) thereby constituting topical administration of a pharmaceutical composition comprising collagen 7.  Moreover, Chen et al. teaches that the preferred route of administration is by direct topical administration (See Chen specification, paragraph [0053]).  As such, the teachings of Chen et al. satisfy the claim limitation as recited in instant claims 29 and 39.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Chen et al. does not expressly teach a method of administering to a subject a composition comprising a collagen 7 wherein the subject has a chronic or non-healing skin wound as recited in instant claims 22-23 wherein the chronic skin wound is associated with squamous cell carcinoma as elected; does not expressly teach a method of treating or preventing the progression of an age-related skin damage or lesion in a subject by administering to the subject a composition comprising collagen 7 wherein the age-related skin damage or lesion is a chronic or non-healing skin wound as recite in instant claims 32-33 wherein the chronic skin wound is associated with squamous cell carcinoma as elected; and does not expressly teach where the subject is at least 60 years old as recited in instant claims 24 and 34.  However, the combined teachings of Chen et al. and Fine et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of administering to a subject a composition comprising a collagen 7 wherein the subject has a chronic or non-healing skin wound as recited in instant claims 22-23 wherein the chronic skin wound is squamous cell carcinoma as elected; and does not expressly teach a method of treating or preventing the progression of an age-related skin damage or lesion in a subject by administering to the subject a composition comprising collagen 7 wherein the age-related skin damage or lesion is a chronic or non-healing skin wound as recite in instant claims 32-33 wherein the chronic skin wound is squamous cell carcinoma as elected [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer a composition comprising collagen 7 to an elderly subject at least 60 years of age having SCC and RDEB in order to treat a chronic, non-healing skin wound associated with SCC wherein the skin wound is associated with SCC.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because elderly patients at least 60 years of age in a 20 year statistical review were known to have a subtype of RDEB and SCC where the SCC in these patients formed primarily in long-term skin wounds or long-term cutaneous scars as taught Fine et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a pharmaceutical composition comprising collagen 7 of Chen et al. was administered to treat chronic, hard-to-heal wounds including skin wounds in RDEB-HS and RDEB-nHS subjects and therefore administering the pharmaceutical composition to an elderly subject who is at least 60 years of age wherein the elderly subject suffers from RDEB and SCC would support the treatment of a chronic, non-healing skin wound wherein the skin wound is associated with SCC by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 22, 26-28, 32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 (cited in the Action mailed on 10/4/19), in view of Fine et al., J. Am. Acad. Dermatol. 60:203-211 (2009) (cited in the Action mailed on 10/4/19), as applied to claims 22 and 32, and further in view of Chen et al. US Publication No. 2010/0172886 A1 published on July 8, 2010, as applied to claims 26-28 and 36-38.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 22 and 32, please see discussion of Chen et al. (‘024) and Fine et al. above. 

For claims 26-27 and 36-37, with respect to where the composition is administered to the subject regularly over a period of time as recited in instant claims 26 and 36; and with respect to where the composition is administered to the subject at least once per day as recited in instant claims 27 and 37:
Chen et al. (‘024) teaches administering a composition comprising collagen 7 topically once on day 0 (See Chen specification, paragraph [0069], [0081]).
In a specific example, Chen et al. (‘886) administered recombinant mini-C7 topically to a 1.0-cm2 square full-thickness excision wound on the mid-back of 8 to 10 week old athymic nude mice (i.e., a subject that is below the age of 60 years) daily for 2 days (i.e., regularly over a period of time (i.e., 2 days) where such administration is at least once per day) (See Chen specification, paragraph [0044]) (note: the instant specification does not define what is meant by administration regularly over a period of time, and thus encompasses any period of time where administration is performed regularly).  Therefore, Chen et al. (‘886) suggests that a composition comprising collagen 7 or a functional fragment thereof can be administered to a subject regularly over a period of time, e.g., at least once per day, in order to treat a chronic or non-healing skin wound as recited in instant claims 26-27 and 36-37.

For claims 28 and 38, with respect to where the composition is systemically administered to the subject as recited in instant claims 28 and 38:
Chen et al. (‘024) teaches administering a composition comprising collagen 7 topically (See Chen specification, paragraph [0069], [0081]).  
2 square full-thickness excision wound on the mid-back of 8 to 10 week old athymic nude mice (i.e., a subject that is below the age of 60 years) daily for 2 days (i.e., regularly over a period of time (i.e., 2 days) where such administration is at least once per day) (note: the instant specification does not define what is meant by administration regularly over a period of time, and thus encompasses any period of time where administration is performed regularly) (See Chen specification, paragraph [0040]).  In another example, Chen et al. (‘886) administered human collagen 7 intravenously (i.e., systemically) to an athymic nude mouse that had been wounded on the back by a standard 1 cm by 1 cm full-thickness wound where the IV injected collagen 7 is capable of homing to wound sites and promoting wound healing (See Chen specification, paragraph [0040]).  Therefore, Chen et al. (‘886) suggests that a composition comprising collagen 7 or a functional fragment thereof can be administered topically or systemically to a subject to treat a chronic or non-healing skin wound as recited in instant claims 28 and 38.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Chen et al. does not expressly teach where the composition is administered to the subject regularly over a period of time as recited in instant claims 26 and 36; and where the composition is administered to the subject at least once per day as recited in instant claims 27 and 37.  However, the teachings of Chen et al. (‘886) cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
Chen et al. does not expressly teach where the composition is administered topically to the subject as recited in instant claims 28 and 38. However, the teachings of Chen et al. (‘886) cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the composition is administered to the subject regularly over a period of time as recited in instant claims 26 and 36; and where the composition is administered to the subject at least once per day as recited in instant claims 27 and 37, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. (‘024) and administer a composition comprising collagen 7 once per day for two days to a subject having an age-related skin damage or lesion such as a chronic or non-healing skin wound associated with SCC in order to treat the chronic, non-healing skin wound associated with SCC.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a composition comprising a collagen 7 was known to be administered once per day for two days to a subject in order to treat a subject having a chronic or non-healing skin wound as taught Chen et al. (‘886).  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a composition comprising collagen 7 of Chen et al. (‘024) was administered to treat chronic, hard-to-heal wounds including skin wounds in RDEB-HS and RDEB-nHS subjects and therefore administering the composition to the subject once per day for two days would support the treatment of an age-related skin damage or lesion such as a chronic, non-healing skin wound wherein the skin wound is associated with SCC by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

With respect to where the composition is administered topically to the subject as recited in instant claims 28 and 38, it would have been prima facie obvious to one of ordinary skill in the art at the time the KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                  /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654